DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 25-32) in the reply filed on March 5, 2021 is acknowledged.  The traversal is on the grounds that searching all inventions would not be a serious burden on the Office.  This is not found persuasive because both the computer-readable medium of Group II and the CRISPR-Cas vector system of Group III have would require different searches than the elected method of identifying target sequences.  The computer-readable medium can be used to merely generate guide sequence without information regarding available unique sequences.  The CRISPR-Cas vector system is used for editing in cells.  Therefore, the search for each of the three groups is different, and would result in a serious burden on the Office.
The requirement is still deemed proper and is therefore made FINAL.
Claims 33-64 and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 5, 2021.
Applicants previously canceled claims 1-24, and now cancel claim 65.  Applicants amend claim 25 and non-elected claims 33, 41, 56, and 58).  Claims 25-32 are under examination.

Information Disclosure Statement
The Information Disclosure Statements filed June 19, 2018; February 28, 2019; June 11, 2020; December 10, 2020; and January 26, 2021 have been considered.


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.  The size in bytes of the Sequence Listing in the Incorporation by Reference paragraph does not match the size in bytes in the Sequence Listing itself.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  Paragraph [0117] contains sequences without sequence identifiers.  In addition, these sequences incorporate the character “X,” which is not an acceptable nucleic acid nucleotide designation.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Objections
Claim 32 is objected to because of the following informalities:  
At claim 32, lines 2-4, the genus and species names in the claim should be italicized.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-28 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").  Thus an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious" and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966; Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

 	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
A written description of an invention involving a chemical genus, like a description of a chemical species, "requires a precise definition, such as by structure, formula, [or] chemical name," of the claimed subject matter sufficient to distinguish it from other materials. Fiers v. Revel, 984 F.2d at 1171,25 USPQA2d, 1601; In re Smyth, 480 F.2d 1376,1383, 178 USPQ 279,284 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is an unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not a sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163.  The MPEP does state that, for a generic claim, the genus can be adequately described in the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618. 
 A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  This disclosure of only one or a few species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure indicates that the patentee has invented species sufficient to constitute the gen[us]."  See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 115; Noelle v. Lederman, 355 F.3d, 1343, 1350, 69 USPO2d 1508, 1514 (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). 	In addition, it has been well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression, and activities.  The instant claims require a composition comprising CRISPR-Cas system guide polynucleotides that recognize a CRISPR motif, where the motif is recognized by a CRISPR enzyme.  The rejected claims thus comprise a genus of CRISPR systems and motifs defined as belonging to a group of CRISPR systems, to function such that a target nucleic acid can be cleaved.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of a complete or partial See paragraph [0033].  However, it is impossible for one to extrapolate from the generic recitation of broad classes of CRISPR proteins the structure of any CRISPR enzyme whose application to a nucleic acid molecule would be useful for detection of target nucleic acids.  The prior art does not appear to offset the deficiencies of the instant specification. The prior art teaches that CRISPR Type I, II, and III enzymes each have different structures and function in different pathways (Sorek et al., 82 Annual Review of Biochemistry 237-266 (2013), and cited in the Information Disclosure Statements filed May 14, 2020 and May 20, 2020).  The prior art further discloses additional CRISPR systems, which also have different structures and function in yet different pathways (Koonin et al., 37 Current Opinion in Microbiology 67-78 (2017), and cited in the Information Disclosure Statements filed May 14, 2020 and May 20, 2020).  Thus, the specification is not sufficient to support the broadly claimed genus of CRISPR enzymes, which are variants having different structures and functions. 
The description of the limited Cas9 CRISPR system is not sufficient to support the genus of claimed CRISPR systems.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See Vas-Cath at page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed."  (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of CRISPR systems, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation or identification.  Adequate written description requires more than a mere statement that it is part of See Fiers v. Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18USPQ2d 1016.  Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims 25-28 and 32.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
 	Claims 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. Patent No. 7,601,492, issued October 13, 2009, and cited in the Information Disclosure Statement filed June 19, 2018) and Grissa et al. (35 Nucleic Acids Research W52-W57 (2007), and cited in the Information Disclosure Statement filed June 19, 2018) in view of Chen et al. (U.S. Patent Application Publication No. 2016/0017366, published January 21, 2016, filed June 4, 2015, and claiming priority to PCT Patent Application No. PCT/US13/73307, filed December 5, 2013 and U.S. Provisional Patent Application No. 61/734,256, filed December 6, 2012, and cited in the Information Disclosure Statement filed June 19, 2018).  
	Fu discloses methods of examining DNA binding across an entire genome, where regulatory regions to which proteins bind are identified (abstract).  Fu discloses methods of identifying target specific sequences that act as target specific probes (column 10, lines 22-43).  Fu further discloses methods to identify specific 40-mers that can be selected to represent a given region in a genome, where the uniqueness of the sequence is verifiable using a BLAST search against the human genome database (column 10, lines 22-43).  Fu discloses that the sequences avoid small repeats, and that the 40-mer can be split into two 20-mers to provide target specific sequences (column 10, lines 22-43).  Thus, Fu is interpreted as providing methods to analyze and identify a genome in order to provide a unique target sequence in a genome.
	Grissa discloses a web-based method to detect and identify CRISPR clusters (abstract).  Grissa discloses that the method also defines the highly conserved regions of CRISPR clusters, as well as the 
  	Chen discloses that sequences upstream of the target sequence can range in length from about 20 nucleotides, which encompasses sequences of at least 10, 12, and 20 base pairs in length (paragraph [0100] of the ‘366 publication and paragraph [0032] of the ‘256 priority application).  Chen discloses that the CRISPR-Cas9 system is determined by the protospacer adjacent motif and that the DNA-targeting RNA (i.e., the guide RNA) and that that the S. pyogenes PAM is an NGG sequence, and that this sequence is essential for CRISPR-Cas9 binding and cleavage (paragraphs [0018] and [0092] of the ‘366 publication and paragraphs [0005], [0017]-[00334] of the ‘256 priority application).  Chen discloses that the CRISPR-Cas9 guide sequences can be used to bind and cleave eukaryotic cells, including cells from humans, mice rats, hamsters, cows, pigs, insects, and fish (paragraphs [0005] and [0064] of the ‘366 publication and paragraphs [0004], [0012], and [0045]-[0046] of the ‘256] priority application).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the methods of Fu and Grissa to determine CRISPR locations and upstream unique target sequences, such as the CRISPR-Cas9 of Chen, which can be expressed in a eukaryotic cell because the use of unique target sequences when modifying a genome will provide for fewer off-target modifications made because the target is a unique sequence in a eukaryotic genome.

	Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 25-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,781,444. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘444 patent claims a genome-wide screening method for knocking out a plurality of genes in a genome using a CRISPR-Cas protein and a plurality of guide sequences that target unique genomic sequences, where the sequences relate to certain conditions.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to determine all potential unique target sites in a genome according to the ’444 patent by locating a CRISPR motif and analyzing upstream sequences such that all unique target sequences are determined, and can thus be used to knock out genes that relate to certain conditions that can potentially be treated by gene knockout.

	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,930,367. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘367 patent claims a method of identifying unique target sequences in a eukaryotic genome by determining cutting frequencies of guide-RNA/target mismatches to obtain a ranking to allow for identification of unique target sequences.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to use the ‘367 patent’s method in the analyzing step of claims 25-32 of the instant invention because this is one method of determining if genomic sequences are unique and can serve as target sequences for a CRISPR-Cas guide RNA sequence.


	Claims 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-50 of copending Application No. 16/525,531. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the '531 application claims a method of generating a library of unique guide RNAs that target a unique target sequence in a eukaryotic call.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to determine all potential unique target sites in a genome by locating a CRISPR motif and analyzing upstream sequences such that all unique target sequences are determined.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 	Claims 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/187,817. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘817 application claims a method of identifying unique target sequences in a eukaryotic genome by determining cutting frequencies of guide-RNA/target mismatches to obtain a ranking to allow for identification of unique target sequences.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to use the ‘187 application’s method in the analyzing step of claims 25-32 of the instant invention because this is one method of determining if genomic sequences are unique and can serve as target sequences for a CRISPR-Cas guide RNA sequence.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636